Order entered September 23, 2022




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                      No. 05-22-00938-CV

                  IN RE JAMES ALAN BARNES, ET AL., Relators

             Original Proceeding from the 44th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-16-15204

                                       ORDER
                   Before Justices Molberg, Pedersen, III, and Garcia1

       Before the Court is relators’ September 21, 2022 Petition for Writ of

Mandamus wherein relators challenge the trial court’s September 20, 2022 orders

on Plaintiffs’ Motions to Quash Depositions on Written Questions.

       Based on our review, relators’ petition is not properly certified. See TEX. R.

APP. P. 52.3(j). Further, rule 52.7(a)(2) required relators to file with their petition

“a properly authenticated transcript of any relevant testimony from any underlying

proceeding, including any exhibits offered in evidence, or a statement that no

testimony was adduced in connection with the matter complained.” TEX. R. APP. P.
1
 Justice Pedersen would deny mandamus relief without requesting a response. His dissenting opinion will
follow.
52.7(a)(2). Relators’ petition and the record reflect that the trial court held a

hearing on relators’ motions to quash on November 12, 2021. The record further

reflects that the matter complained of may have been addressed at a May 2, 2022

hearing. Relators have not filed a properly authenticated transcript of any

testimony from either hearing, nor have relators provided a statement that no

testimony was adduced in connection with the matter complained of at either

hearing. See id.

      Further, the appendix in relators’ petition and mandamus record contain

unredacted sensitive information, including a minor’s full name, in violation of

Texas Rules of Appellate Procedure 9.9. See TEX. R. APP. P. 9.9.

      Accordingly, we STRIKE relator’s Petition for Writ of Mandamus,

including its attached appendix, and relators’ Mandamus Record.

      We also GRANT relators leave to re-file a petition and appendix that

complies with the Texas Rules of Appellate Procedure by 5:00 p.m. on September

28, 2022. We CAUTION relators that failure to re-file the petition and appendix as

permitted by this order might result in the dismissal of this cause without further

notice.

      Also before the Court is relators’ Emergency Motion for Temporary Stay of

Proceedings. The motion is GRANTED in part and DENIED in part. To the

extent the motion seeks a stay of the trial court’s September 20, 2022 Order
Denying Plaintiffs’ Motion to Quash Deposition on Written Questions to Thelma

Lopez-Lira, M.D.; Order Denying Plaintiffs’ Motion to Quash Deposition on

Written Questions to Burton A. Kittay; and Order Denying Plaintiffs’ Motion to

Quash Deposition on Written Questions to Rani Pediatrics, we GRANT the

motion. To the extent the motion seeks any other relief, including a stay of all trial

court proceedings pending the resolution of this original proceeding, we DENY

that part of the motion.

      The Court requests that real parties in interest and respondent file a response,

if any, to the petition for writ of mandamus by October 12, 2022.



                                              /s/   DENNISE GARCIA
                                                    JUSTICE